Citation Nr: 0509776	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-28 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to July 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 2002 and March 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Huntington, West Virginia (RO).

In January 2004, the veteran filed a claim of entitlement to 
service connection for bipolar disorder, which the RO 
interpreted as a claim to reopen a claim for service 
connection.  This claim was denied by a rating decision 
issued in July 2004, on the basis that new and material 
evidence had not been received to reopen the claim, last 
denied in January 1991.  

During the December 2004 Travel Board hearing, the veteran 
expressed disagreement with the July 2004 rating decision.  
However, the veteran is advised that his testimony, even as 
reduced to writing, does not serve as a Notice of 
Disagreement (NOD).  See Beyrle v. Brown, 9 Vet. App. 24 
(1996) ((Holding that an appellant's hearing testimony before 
the Board does not meet the requirements for an NOD because 
such testimony (even if given within the one-year NOD filing 
period); see also Gallegos v. Principi, 283 F. 3d 1309 (2002) 
[Observing that a valid NOD must (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.].  (Italics 
added).      

In this decision, the Board reopens the veteran's claim of 
service connection for PTSD.  The reopened claim is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.




FINDINGS OF FACT

1.  In an unappealed rating decision issued in January 1991, 
the RO denied the veteran's claim for entitlement to service 
connection for PTSD.

2.  Prior to the current appeal, the veteran's application to 
reopen his claim of service connection for PTSD was last 
denied in January 1999. 

3.  The evidence associated with the claims file subsequent 
to the January 1999
rating decision regarding PTSD is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for PTSD is new and material, and the 
claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); see 
also 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for PTSD, which was denied on its merits by rating 
decision dated in January 1991; and which the RO last 
declined to reopen in January 1999.  

Although the RO found that the veteran had submitted new and 
material evidence to reopen the claim, the submission of 
"new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to 
reopen a claim - i.e., the Board must conduct an independent 
review of this predicate question.  Absent the submission of 
evidence that is sufficient to reopen the claim, the Board's 
analysis must cease.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  
Having carefully considered all of the evidence submitted 
since the January 1999 RO decision, the Board finds that new 
and material evidence has been received to reopen the claim.  

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2004).

In a January 1999 rating decision, the RO denied reopening 
the veteran's claim of entitlement to service connection for 
PTSD, finding that no new and material evidence had been 
submitted since a January 1991 rating decision, which denied 
service connection for PTSD on the merits.  In 1991, the RO 
found that the veteran's claimed stressor had not been 
verified and determined "the additional medical evidence 
received does not warrant any change in [the previous] 
determination."  The veteran did not appeal that decision 
within one year of such notice, and the January 1991 rating 
decision was final.  See 38 U.S.C. § 4005(c) (1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1990); see also 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).  Reopening of 
the claim was denied in April 1996, and as noted above, 
January 1999.  

The evidence of record at the time of the January 1999 rating 
decision included the veteran's service medical and personnel 
records, and various non-VA and VA hospitalization and 
outpatient treatment reports dated from October 1980 to 
September 1995; the veteran's statements and other lay 
statements dated October 1985.  
The RO denied reopening of the claim on the basis that the 
newly-obtained evidence did not reflect treatment for PTSD 
that was linked to any verified stressors.  The record in 
this regard shows multiple diagnoses of a mental disorder, 
including treatment for PTSD (VA hospitalizations during 
periods in January, August to September, and a separate 
period in October 1986); as well as multiple diagnoses of 
dysthymia, depression, anxiety neurosis and "traumatic 
neurosis."  Several notations contained in various medical 
records indicate PTSD is "R/O," (ruled out).  The record 
also did not show that the veteran was a veteran of combat, 
and there were no stressors verified.  

The veteran was notified of the RO's denial of the claim in 
January 1999, but he did  not appeal that decision within one 
year of such notice; therefore, the January 1999 rating 
decision was final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998); see also 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  Id.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c) (2004).  As the veteran in this case filed his claim 
to reopen the issue of entitlement to service connection for 
PTSD in February 2001, before the effective date for 
regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence will not be applied here.  The definition 
of new and material evidence in effect prior to August 29, 
2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence associated with the claims file subsequent to 
the 1999 rating decision includes:  VA outpatient treatment 
notes from February 2000 to February 2001; VA outpatient 
treatment notes from October 1998 to July 2001; a VA 
psychiatric inpatient treatment report from July 2001; an 
October 2002 letter and attachments from the Center for Unit 
Records Research (CURR) provided as verification of the 
veteran's stressors; a February 2003 VA psychiatric 
examination report; VA outpatient treatment notes from July 
2004; various statements from the veteran; and a December 
2004 Travel Board hearing transcript.

The rating decision issued in October 2002 denied reopening 
the veteran's claim for PTSD based on no new and material 
evidence having been submitted, and stated, "the VA 
treatment reports showing a diagnosis of [PTSD] [does] 
constitute new evidence, however, the evidence cannot be 
considered material as there is inadequate evidence in order 
to verify an in-service stressor."  The Board observes that 
among the newly associated evidence, there is evidence that 
verifies the veteran's claimed stressors, and which could 
support the veteran's contention that his PTSD was incurred 
by traumatic incidents in service.  Also now of record are 
additional records indicating that the veteran was being 
treated in November 2000 for PTSD.  A July 2001 VA record 
indicates that the veteran was hospitalized for a disorder 
not presently at issue, but it was noted that he had a 
diagnosis of PTSD.  

Upon review of this evidence, the Board finds that the above-
mentioned evidence is both "new" in the sense that this 
evidence was not previously of record, and it is not 
cumulative or duplicative.  It is "material" for purposes 
of reopening the claim, as it bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.  
For these reasons, the Board finds that the additional 
evidence associated with the file since the January 1999 
decision denying the veteran's claim to reopen his claim for 
entitlement to service connection for PTSD is new and 
material, and the claim is accordingly, reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been obtained, the claim of 
service connection for PTSD is reopened.  To that extent, the 
benefit is granted.  


REMAND

Under the Veterans Claims Assistance Act (VCAA), VA has 
expanded duties to assist claimants in applications for VA 
benefits.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  Specifically as to this matter, the assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002). 

As noted above, the veteran has been assigned several 
psychiatric diagnoses since October 1980, including PTSD.  
Additionally, the diagnoses of PTSD and bipolar disorder have 
been assigned to the veteran's condition in a nearly 
alternating pattern since approximately September 1987.

Although the February 2003 VA psychiatric examination 
diagnosed the veteran's psychiatric condition as "Bipolar I 
disorder, in remission," and specifically ruled out PTSD, it 
is worth noting that the VA psychiatrist based this opinion 
on a recitation of facts and stressors not consistent with 
the evidence in the claims file, nor the veteran's 
statements.  

For example, the examiner reported that there was "no 
history of assaultiveness or suicide attempt;" however, 
medical evidence shows both a former violent outburst at the 
veteran's wife, as well as inpatient treatment for suicidal 
ideation.  Moreover, the examiner recorded that the veteran 
was diagnosed with bipolar disorder in approximately 1976, or 
eight years after he separated from service.  However, 
according to evidence associated with the claims file, the 
first diagnosis of bipolar disorder is shown in September 
1987 as "Chronic PTSD and Atypical bipolar disorder."  The 
first psychiatric diagnosis was in October 1980, and the 
first diagnosis of PTSD was in approximately 1985.

Consequently, it is unclear whether all available evidence 
was considered in the February 2003 examination and opinion.  
Likewise, pertinent facts were neither identified nor 
evaluated and weighed.  In view of the findings of the 
service department confirming the veteran's claimed 
stressors, and the multiplicity of diagnoses, it is necessary 
to return the file to the examiner for reconciliation of the 
diagnoses.  See West v. Brown, 7 Vet. App. 70 (1994) 
(Observing that the necessity of evaluation of the complete 
medical history applied not only to adjudicators, but also to 
examining physicians and that a medical examination that did 
not reflect reliance upon a complete and accurate history was 
inadequate for VA purposes and "frustrates effective 
judicial review."); Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder)..  

Further, the veteran testified at his December 2004 hearing 
before the Board that he has been receiving Social Security 
disability benefits, beginning in approximately 1981.  These 
records should be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 180 
(1992).  See also Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain the veteran's 
Social Security Administration disability 
file.  If after attempting to obtain the 
RO is unable to secure same, the facility 
should provide a negative response if 
records are not available and under the 
VCAA, the RO must document whether further 
efforts to obtain these records would be 
futile.  

2.  The RO should arrange for the veteran 
to receive a VA psychiatric examination, 
to ascertain whether the veteran has PTSD.  
The veteran's claims file, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of this 
material in the report.  The examiner 
must:

a.  Determine whether the veteran has 
PTSD linked to any verified stressors 
as found in the claims folder;

b.  If the veteran does not have PTSD 
linked to any verified stressor as 
found in the claims folder, the 
examiner should state whether any 
diagnosed psychiatric disorder is 
related to the veteran's active duty 
service;

c.	If there are different psychiatric 
disorders other 
than PTSD, the examiner should, if 
possible, reconcile the diagnoses of 
record.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  Any necessary studies 
or tests determined necessary by the 
examiner, including psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory and the 
Mississippi Scale for Combat-Related PTSD, 
are to be accomplished.  If a psychiatric 
disorder is found, the examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale.  It is 
imperative that the examiner includes a 
definition of the numerical code assigned.  

The RO should take such additional development action as it 
deems proper with respect to the claims.  Following such 
development, the RO should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  If any such action 
does not resolve the claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  Thereafter, the case 
should be returned to the Board, if in order.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


